      Case 5:20-cv-00329 Document 5 Filed 05/26/20 Page 1 of 2 PageID #: 12



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      BECKLEY DIVISION

ROY KNIGHT,

                Petitioner,

v.                                                               Case No. 5:20-cv-00329


WARDEN, FCI Beckley,1

                Respondent.


                         MEMORANDUM OPINION and ORDER

        Currently pending is Petitioner’s Motion for the Appointment of Counsel, (ECF No.

1). For the following reasons, the Court DENIES the motion.

        The Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A, authorizes United States

District Courts to appoint counsel to represent financially eligible individuals in habeas

actions brought pursuant to 28 U.S.C. § 2241, “whenever the United States magistrate

judge or the court determines that the interests of justice so require.” 18 U.S.C. §

3006A(a)(2)(B). This standard is similar to the one applied in determining whether to

appoint counsel in civil actions governed by 28 U.S.C. § 1915(e)(1), which states that the

appointment of counsel rests within the discretion of the court. Petitioner has no

constitutional right to counsel in this case. Whether counsel should be appointed depends

upon several factors, including (1) the type and complexity of the case; (2) the ability of

the litigant to adequately investigate and present his claim; (3) the likelihood of success


1Petitioner names the United States as Respondent; however, the Warden of the correctional facility having
custody of Petitioner is the properly-named Respondent in a habeas proceeding. Therefore, the Clerk is
directed to substitute the Warden of FCI Beckley as Respondent in this case.
     Case 5:20-cv-00329 Document 5 Filed 05/26/20 Page 2 of 2 PageID #: 13



on the merits of the application; and (4) the apparent need for an evidentiary hearing in

order to resolve the case. See, e.g. Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984)

(abrogated on other grounds by Mallard v. United States Dist. Court, 490 U.S. 296

(1989)); Hoggard v. Purkett, 29 F.3d 469 (8th Cir. 1994).

       Having reviewed the filings made by Petitioner to date, he appears capable of

presenting his arguments. The issues are not particularly complex or novel; the likelihood

of success cannot be determined based on what has been presented by Petitioner; and the

need for an evidentiary hearing is not apparent at this time. Therefore, the appointment

of counsel is not appropriate. Should circumstances change, or an evidentiary hearing

become necessary, the Court will reconsider its ruling. It is so ORDERED.

       In addition, as Petitioner has not submitted a completed § 2241 petition.

Therefore, Petitioner is ORDERED to submit such a petition within thirty days of the

date of this Order. Petitioner is advised that no action can be taken on his petition until

he submits the completed form. The Clerk of Court is directed to provide a copy of this

Order to Petitioner, as well as the relevant forms and instructions to file a § 2241 petition.

                                           ENTERED: May 26, 2020
